Case 1:19-cv-00872-MEH Document 39 Filed 09/25/19 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00872-MEH

CHASE MANUFACTURING, INC.,

       Plaintiff,

v.

JOHNS MANVILLE CORPORATION,

       Defendant.


                                      MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on September 25, 2019.

       Before the Court is Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint
(ECF 36). The Court has jurisdiction to resolve this matter pursuant to 28 U.S.C. § 636(c).
Counsel for the parties are directed to appear before the Court for a hearing regarding the above
matter on Tuesday, November 19, 2019, at 3:00 p.m. in Courtroom A501 on the fifth floor of the
Alfred A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado.

      Please remember that anyone seeking entry into the Alfred A. Arraj United States
Courthouse will be required to show a valid photo identification. See D.C.COLO.LCivR 83.2(b).
